Scott, Judge,
delivered the opinion of the court.
This was a proceeding under the statute concerning mechanics’ liens, to enforce a claim against a building. The only question presented by the record is, whether the remedy by scire facias given by the lien law is taken away by the late code of practice.
The sixth section of the thirtieth article of the late act concerning proceedings in courts of justice enacts, that until the legislature shall otherwise provide, this act shall not affect proceedings upon mandamus, quo warranto, prohibition, information, scire facias to repeal letters patent, nor to any special statutory remedy not heretofore obtained by action or bill in equity. The lien created in favor of mechanics, and its mode *341of enforcement, are both mere creatures of tbe statute. They have no common law authority whatever on which they can stand. It is true that the writ of scire facias was known to the common law, but its application to purposes mentioned in the lien law was unheard of. We are of opinion, that the code never contemplated that the proceedings under the lien law should be affected by any of its provisions.
The other Judges concurring, the judgment will be affirmed.